NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           08-MAR-2022
                                           07:57 AM
                                           Dkt. 82 OGMD
                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS
                       OF THE STATE OF HAWAI#I


                        LYNN A. ELISALA,
           Plaintiff/Counterclaim Defendant-Appellant,
                                 v.
                         KRISTEN SAVEA,
            Defendant/Counterclaim-Plaintiff-Appellee
                                and
                           PAUL SAVEA,
                       Defendant-Appellee,
                                and
        JOHN DOES 1-10, JANE DOES 1-10, DOE CORPORATIONS
       1-10, DOE PARTNERSHIPS 1-10, DOE LIMITED LIABILITY
     COMPANIES, DOES ENTITIES, DOE GOVERNMENTAL UNITS 1-10,
                            Defendants

                                 and

           KRISTEN SAVEA, Third-Party Plaintiff-Appellee,
                                   v.
             RUSSELL E. ELISALA, BANK OF AMERICA, N.A.,
                  Third-Party Defendants-Appellees,
                                  and
                  DOE THIRD-PARTY DEFENDANTS 1-50,
                        Third-Party Defendants


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 18-1-0423-03)


              ORDER GRANTING MOTION TO DISMISS APPEAL
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)

           Upon consideration of Plaintiff-Appellant Lynn A.

Elisala's March 1, 2022 Motion to Dismiss Appeal (Motion), the

papers in support, and the record,
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          IT IS HEREBY ORDERED that the motion is granted and the

appeal is dismissed, with prejudice, pursuant to Hawai#i Rules of

Appellate Procedure Rule 42(b).    Each party to bear their own

attorneys' fees and costs.

          DATED:   Honolulu, Hawai#i, March 8, 2022.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2